Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 CONSULTING AGREEMENT, dated as of July 27, 2007, (this  Agreement ) by and between ELITE PHARMACEUTICALS, INC., a Delaware corporation with its principal place of business located at 165 Ludlow Avenue, Northvale, NJ 07467 (the  Company ), and Willstar Consultants, Inc. (the  Consultant ). WHEREAS, the Company desires to obtain the services and advice of the Consultant and the Consultant desires to render such services and advice to the Company. NOW, THEREFORE, in consideration of the premises and the covenants and agreements contained herein, and for other good and valuable consideration, the parties agree as follows: 1. S ERVICES The Consultant agrees to perform such consulting and advisory services as may be requested by the Chief Executive Officer of the Company or his designee and as the Company and the Consultant shall agree from time to time, including, without limitation, provide advice with respect to overall strategic planning, business opportunities, acquisition policy, commercial and investment banking relationships, stockholder matters, and such other related services as may be mutually agreed upon by Consultant and the Company. The Consultant shall render such services either in person (at the Companys facilities or at such other location as is reasonably acceptable to the Company and the Consultant) or by telephone, as the Company may reasonably request. The parties hereto agree that Diane Will shall deliver all of the services on behalf of the Consultant hereunder. 2. T
